KONENKAMP, Justice
(concurring).
A.
[¶ 16.] Five years ago, we amended our rules for licensing attorneys to permit “conditional” admissions. Before that time, when the character and fitness re*59view of an applicant revealed questionable past conduct, the Board of Bar Examiners had two choices: recommend the applicant’s acceptance or rejection. A conditional admission allows another alternative. It offers a probationary period for those not able to gain admission to practice because of misconduct in the past or lingering questions of character in the present. Mr. Ogilvie’s case fits within this category. He is not qualified to be admitted outright, there being unresolved questions about his background and character. On the other hand, under our standards his application to practice law cannot be completely denied because these unresolved questions may be answered in his favor once he has had an opportunity to prove himself.
[¶ 17.] Our rule provides:
If the Board of Bar Examiners determines that there are unresolved issues of good moral character, fitness, or general qualifications of the applicant, the board, in its discretion, may make a recommendation to the Supreme Court of conditional admission. The recommendation may incorporate such terms, conditions, and restrictions and be for such duration as the board determines appropriate. The Supreme Court may accept or reject the recommendation.
The Board of Bar Examiners shall review the conditional admission no later than the date specified in the recommendation and recommend to the Supreme Court that:
(1) The conditional admission be terminated, resulting in loss of license; or
(2) That the conditional admission be modified and/or extended; or
(3) That full admission be granted.
The Supreme Court may accept or reject the recommendation.
A conditional admission shall be confidential except that the Board of Bar Examiners shall advise the secretary-treasurer of the State Bar of such conditional admission, and except as provided in §§ 16-16-15 and'16-19-99. An applicant admitted to the practice of law pursuant to this section is bound by the terms of such conditional admission. Applicants aggrieved by the decision of the Board of Bar Examiners may seek review pursuant to § 16-16-16.
SDCL 16-16-17.1.
[¶ 18.] In deciding whether to conditionally admit an applicant with a dubious past, one question we must ask is how forthright was the applicant in admitting past mistakes and how has the applicant behaved since those mistakes. For these individuals, it is not enough simply to show that they now manage to follow the rules, they must also show that they have so reformed that their past conduct will not be repeated. In assessing an application, we balance the severity of the past misconduct with the applicant’s overall record. See SDCL 16-16-2.3, 2.4.
[¶ 19.] Conditional admissions should only be allowed in exceptional cases. Our foremost concern must be the protection of the public and the integrity of the profession. Where questions about an applicant’s character and fitness have not been fully resolved, but there is no solid reason to declare the applicant morally unfit to serve as an attorney, a conditional admission may be appropriate. Each case must be judged on its own merits. Whatever rehabilitation is required must occur before any type of admission.
[¶ 20.] Since we adopted the conditional admission process in 1996, the Board of Bar Examiners has recommended and rejected several applicants. On the board’s recommendation, we approved three conditional admissions. Two have now successfully completed them probationary terms and one is currently practicing on a conditional license. The board refused to recommend two applicants. These two did not appeal and so their cases never came before us. Finally, not counting Ogilvie’s case, the board recommended admission for two other applicants (one a full admission and the other conditional) and we rejected the recommendations.
*60[¶ 21.] No fault should be ascribed to the board members for carrying out their duties simply because we might disagree with their recommendations. The individuals who serve on the board should be commended for their generous sacrifice of time and earnest public service. It is apparent from reading the record in this case that the board members conscientiously worked to make an impartial decision. We would not be able to perform our function as the final arbiter in deciding the admission of attorneys without their help. Ultimately, though, it remains our obligation to decide on their recommendations.
B.
[¶ 22.] The episode of the note to his girlfriend discouraging her from involvement in a divorce trial has been a troubling focal point in this case. Without tolerating any excuses for this conduct, it still needs to be put in perspective. It was the culmination of a highly dysfunctional relationship between Ogilvie and his girlfriend. Ogilvie had confided to her that sometime in the past he had been romantically involved with a married woman who was separated from her husband. Later, that woman and her husband entered divorce proceedings.
[¶ 23.] Somehow, Ogilvie’s girlfriend insinuated herself into that divorce. She told Ogilvie that she was working on the case as a paralegal for the husband, but according to the husband’s attorney, she was not. She made it known to the husband’s attorney that her boyfriend (Ogil-vie) had been involved with his client’s wife. Ogilvie was then subpoenaed for the trial. Apparently, the husband’s attorney wanted Ogilvie to testify that he had an affair with the wife. If Ogilvie attempted to deny it, his girlfriend would be there to contradict him. Although he appeared for the trial, he was never called to testify. Ogilvie’s note was an attempt to discourage his girlfriend from involvement in the case. She did not know either of the parties; her only knowledge came from him. He should not have sent that note, obviously. But Ogilvie’s equivocal responses to questions about this note reflect, I believe, the chaotic nature of his relationship with this girlfriend.
[¶ 24.] Ogilvie told his girlfriend that he wished to end their relationship. Unwilling to accept this, she followed him, called him, pursued him, even at high speed on the interstate. Finally, when Ogilvie threatened to get a protection order, she immediately got one herself. Not satisfied with that, she then went to another former girlfriend and told her that Ogil-vie was going to kill her. Thus, she was able to talk someone else into obtaining a protection order against him; however, that woman later admitted that the only reason she sought a protection order was because Ogilvie’s girlfriend had talked to her. She herself had no personal knowledge of a reason to seek one.
[¶ 25.] The board held three hearings and took considerable testimony on these issues. From my reading of the record, it is certainly not clear that Ogilvie ever harmed his girlfriend. Most of the board members were unconvinced as well. There remains some question whether the injuries the girlfriend said she received from Ogilvie were actually self-inflicted. She obtained a protection order, but she failed to show up for the required hearing, even though it was rescheduled several times for her benefit. I am also satisfied that Ogilvie had no intention to assault or harm the other girlfriend and that now appears to be her belief. If I thought that he had actually harmed either of these women, or threatened to harm them, I would surely consider the case quite differently.
C.
[¶ 26.] There are positive things to say about Ogilvie or we would not be considering him at all. He was honorably discharged after service in the armed forces. He performed well in law school. He has had successful careers in the past. It is *61also important to note that he took a course in domestic violence, not because he conceded that he had committed any violence, but because he felt it was important to demonstrate his willingness and openness to do whatever is necessary to remove any lingering doubts about his suitability. He agreed to waive confidentiality in this proceeding so that this matter could be heard publicly. Certainly, this is a sign of sincerity, if not courage.
[IT 27.] Ogilvie’s background can more fairly be categorized as evincing poor judgment and lack of maturity, rather than serious moral deficiency reflecting on future professional fitness. It seems that many of his problems occurred at a time when he was abusing chemicals. During his probationary period, the board will have the discretion to require additional chemical dependency assessments whenever it deems it necessary to ensure that he is not impaired in the practice of law. A conditional admission allows the board to maintain close oversight of an attorney. Under probation, the questionable issues concerning this applicant can be watched until he successfully completes his probationary term. If problems occur again, his conditional license can be promptly suspended or revoked.